DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gravel (US 2006/0225499).
Claim 1: Gravel discloses A sensor assembly for level measurement of high and/or low energy systems (para 0058, figure 7A), the assembly comprising:
an instrumentation head to determine a level of media in a tank (fig 1 element 18);

a sealing system including a first seal section disposed between the conduction tip and the receiving end of the body (fig 4 element 86, fig 7A element 210)

Claim 2: Gravel discloses the first seal section includes a fused seam between a sleeve of the coaxial hardline and the body of the coupler (para 0035, conductor 100)

Claim 3: Gravel discloses the first seal section includes a fused seam between a sleeve of the coaxial hardline and an extension tube of the conduction tip (para 0032)

Claim 4: Gravel discloses the body includes a mount receiver at the mounting end formed to receive a bushing assembly to engage a connector with the conduction tip (fig 4 element 88, para 0032, fig 4 elements 104, para 0034)

Claim 5: Gravel discloses a gasket is disposed between the bushing assembly and the body and forms at least a portion of a second seal section of the sealing system (fig 4 element 88, para 0032, fig 4 elements 104, para 0034)

Claim 6: Gravel discloses another gasket is disposed between the bushing assembly and the connector and forms at least another portion of the second seal section (fig 4 element 88, para 0032, fig 4 elements 104, para 0034)

Claim 7: Gravel discloses the mount receiver defines a receptacle for receiving at least a portion of the bushing assembly and the receptacle includes interior threads for receiving a fastener of the bushing assembly (para 0018, 0019, 0029, 0034)

Claim 8: Gravel discloses the connector penetrates through the bushing assembly and the bushing assembly fills the receptacle to reduce empty space at the mounting end (fig 4 element 88, para 0032)

Claim 9: Gravel discloses the coaxial hardline includes an inner conductor, an outer conductor, and an insulator between the inner and outer conductors (fig 7D, para 0056-0059)

Claim 11: Gravel discloses the bushing assembly includes a ceramic bushing defining a cavity therein for receiving a head of the connector (para 0032)

Claim 12: Gravel discloses a gasket forming at least a portion of a second seal section of the sealing system is disposed between the head and the bushing, the head positioned between the gasket and the conduction tip (fig 4 element 90, para 0032) 

Claim 13: Gravel discloses the mount receiver includes an endwall surface defining a base of the receptacle having an opening communicating with a passageway containing the coaxial hardline, wherein the conduction tip terminates within the passageway (fig 4 elements 88, 92, 102, 120)

Claim 14: Gravel discloses the coaxial hardline does not extend through the endwall surface (fig 4 elements 88, 92, 102, 120)

Claim 15: Gravel discloses the mount receiver is formed as an extension from a base portion of the body, the base portion having a solid core for providing structural support to the assembly, the solid core having a through passageway into which the coaxial hardline extends, wherein the first seal section includes a fused seam formed between the mount receiver and a sleeve of the coaxial hardline to seal the passageway against leakage (para 0056, fig 4 and 5)

Claim 16: Gravel discloses the body defines a cavity through which the coaxial hardline extends, wherein the cavity is filled with an insulation material (para 0056, seal 236, 86)

Claim 18: Gravel discloses the connector engages the conduction tip when the bushing assembly is installed from the mounting end of the coupler (fig 4, 7A, para 0032, 0056)

Claim 19: Gravel discloses the sealing system includes a second seal section disposed between the conduction tip and the mounting end of the body of the coupler (fig 3 elements 60, 62, para 0054)

Claim 20: Gravel discloses the second seal section includes at least one gasket (fig 3 elements 60, 62, para 0028)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 10, 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gravel (US 2006/0225499).

Claim 10: Gravel does not specifically disclose the insulator comprises at least one of MgO, Al2O3, and SiO2.  However, Examiner takes Official Notice that such materials are well-known for use in coaxial insulating layers.  As such, it would have been obvious to modify the invention such that it comprised the above limitations in order to utilize coaxial lines having known parameters and fabricated with well characterized materials.  

Claim 17: Gravel l does not specifically disclose the coaxial hardline is a 50 ohm impedance hardline.  However, Examiner takes Official Notice that coaxial lines of the above resistance are well-known in the art.  As such it would have been obvious to modify the invention such tat the coaxial hardline is a  50 ohm impedance hardline in order to meet desired operational parameters of the filling level measurement device.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PETER M BYTHROW/Primary Examiner, Art Unit 3648